 

Exhibit 10.37

 



AMENDMENT TO

PROMISSORY NOTE

 

 

DATE OF AMENDMENT:January 2, 2013

 

DATE OF NOTE #5:November 16, 2012 &

November 28, 2012

PRINCIPLE AMOUNT:$42,500 &

$22,500 totaling

$65,000

 

INTEREST RATE:Ten percent (10.0%) per annum

 

HOLDER:MacKov Investments Limited (“MacKov”)

 

MAKER:Richfield Oil & Gas Company (“Richfield”)

 

DUE DATE:On demand

 

 

The Promissory Note is hereby amended and modified as follows:

 

MacKov agrees to extend the due date of the Promissory Note to be further on
demand.

 

Richfield agrees to secure the Promissory Note by pledging a 1% in Richfield’s
HUOP Project leases in the Freedom Trend Project located in Sanpete County, Utah
should the Promissory Note remain unpaid.

 

Except as amended hereby, the Promissory Note shall remain unchanged and in full
force and effect.

 

IN WITNESS WHEREOF, the Parties have set their hands, as of the date first above
written.

 



HOLDER:   MAKER:           MacKov Investments Limited   RICHFIELD OIL & GAS
COMPANY                     By:  /s/ Glenn G. MacNeil   By: /s/ Michael A.
Cederstrom Glenn G. MacNeil,   Michael A. Cederstrom, General Counsel and
President of MacKov Investments Limited   Corporate Secretary

 



 

